DETAILED ACTION
Claims 1, 4-8 and 14-15  are pending as amended on 16 June 2022, claims 9-13 and 16-42 are withdrawn from consideration  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
 Applicant’s amendments to the claims and the remarks/arguments have been entered and fully considered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12 April 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment and Arguments
Applicant’s amendment distinguishes from US 20190292435A1 (Goodman).  The rejections over Goodman have been withdrawn.
Previously indicted allowability of claims 3-6 has bene withdrawn in view of US Patent 6586371 (Maroy).
Claim Rejections - 35 USC § 102

Claims 1 and 14-15 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated  by Maroy
Regarding claim 1, Maroy  teaches a method to temporarily block a portion of a hydrocarbon reservoir  zone and preventing fluid loss  comprises  pumping a fluid into a hydrocarbon well (col.3, line 65-col.4, line 25 and col. 9, line 60), wherein the fluid comprises silica nanoparticles in aqueous suspension(col. 1, line 62-65, col. 4, line 40-50 and Examples).
Maroy teaches that the fluid exhibits complete reversibility of gelling, i.e., at pH over 0.5, the fluid is pumpable,  and when reducing the pH to 8.5 in situ , the gelling function is activated  (col. 9, line 50-65), and the gel can be liquified to unblock the space at the increase of pH  (col.3, line 65-col.4, line 1-5, and Examples 2 and 3).
Regarding claim 14, Maroy  teaches reducing pH from  over 9.5 to 10 to 8.5 (col. 9, line 55-65) and exemplifies varying pH between 7.2 and 10.3, which anticipates the step of reducing pH from 8.5 to lower than pH 8.5.
Regarding claim 15 , Maroy  teaches complete reversibility  of the gelling of the fluid by varying the pH (col. 9, line 55-60),  which anticipates re-transition from liquid to gel. 

Claim Rejections - 35 USC § 103
Claims 4-8  are  rejected under 35 U.S.C. 103 as being unpatentable over Maroy.
The teachings of Maroy are set forth above. 
Regarding claims 4 and 5, Maroy teaches that the fluid comprises polyethylene oxides of molecular weight over 3000 (col. 3, line 45-48), which encompasses the claimed molecular weight.
One of ordinary skill in the art at the time the invention was made would have found it obvious to include polyethylene oxides of the instantly claimed molecular weight range since it has been held that in the case where the claimed ranges “overlap or lie inside range disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 f. 2d 257,191 USPQ 90(CCPA 1976). See MPEP 2144.05.I.
Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. See MPEP 2144.05, In re Boesch, 617 F2d 272, 205 USPQ 215 (CCPA 1980); In re Aller, 220 F2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Hoeschele, 406 F2d 1403, 160 USPQ 809 (CCPA 1969).
Regarding claim 6, Maroy teaches the polyethylene oxide is present in an amount of not exceeding 2.5 g/l (col. 3, line 35-40), exemplified as 0.05% (Example 14), which meets the claimed amount.  
Regarding clams 7 and 8,  Maroy teaches reducing the pH to 8.5 or raise the pH to higher than 9.5/10 (col. 9, line 55-68).
Maroy does not expressly disclose using hydrochloric acid to reduce the pH , neither using potassium hydroxide to raise the pH.  However, it would have been obvious for one of ordinary skill in the art  utilize hydrochloric acid to reduce the pH or potassium hydroxide to raise the pH since it has been held that it is prima facie obviousness to use a known material based on its suitability for its intended use, in the instant case, a pH reducing agent and a pH raising agent, respectively.  See MPEP 2144.06(II) and 2144.07; In re Fout, 675 F2d 297, 213 USPQ 532 (CCPA 1982); Sinclair & Carroll Co v Interchemical Corp, 325 US 327, 65 USPQ 297 (1945); In re Leshin, 227 F2d 197, 125 USPQ 416 (CCPA 1960) and Ryco, Inc v Ag-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIQUN LI whose telephone number is (571)270-7736. The examiner can normally be reached Monday-Friday 9:00 am -4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-2721302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AIQUN LI/Ph.D., Primary Examiner, Art Unit 1766